DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No 10,926,090 granted to Ironi et al (hereinafter “Ironi”). 
In reference to claims 1 and 12, Ironi discloses an apparatus comprising electrode [e.g. electrodes 22] configured to be placed upon a portion of a body of a subject; a user interface device [e.g. user interface 26]; and at least one computer processor [e.g. computer processor 24] configured to: apply a neuromodulation treatment to the subject, by driving electrical pulses into the portion of the subject’s body via the electrodes [e.g. Figure 2: box 54]; and generate an output on the user interface device that indicates to the subject a physiological effect that the neuromodulation treatment has upon the subject’s body [e.g. Figure 2: box 64]. 
In reference to claims 3 and 14, Ironi discloses wherein the at least one computer processor is configured to reinforce an effectiveness of the neuromodulation treatment, by generating the output [e.g. Figure 3: box 76]. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ironi. Ironi discloses wherein the computer processor is configured to reduce pain in a location that is at a distance from the portion of the subject’s body into which the electrical pulses are drive [e.g. column 5: lines 50-54], but fails to describe where that distance is more than 25 cm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Ironi to have a distance of more than 25 cm between the electrical pulse site and pain location site, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have .
Claims 4, 5, 11, 15, and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ironi in view of U.S. Patent No 8,306,624 granted to Gerber et al (hereinafter “Gerber”). Ironi discloses a neuromodulation apparatus but fails to describe where the computer processor generates an audio and graphical output. Gerber discloses a stimulation system which uses a processor to access efficacy parameters and provides output media such as a graphical displace and audio output [e.g. column 9: line 63- column 10: line 4]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Ironi to include the audio and graphical output as taught by Gerber, since such a modification would provide the predictable results of having output indicative of effectiveness of the neuromodulation treatment. 
Allowable Subject Matter
Claims 6-10 and 17-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADIA AHMAD MAHMOOD whose telephone number is (571)270-3975.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NADIA A MAHMOOD/Primary Examiner, Art Unit 3792